WENTWORTH, Judge,
concurring.
Although I concur in the majority opinion I do not consider this to be a case controlled by the “law in effect at the time of claimant’s injury.” I view § 440.20(12) as a procedural enactment, and the statute would therefore apply as effective at the time of the hearing. See Sullivan v. Mayo, 121 So.2d 424 (Fla.1960). However, this does not affect the result in the *315present case. The relevant portion of the statute remained unchanged between the time of claimant’s injury and the time of the hearing. And I further note my perception of the amendatory language, quoted in the majority opinion, as merely a statutory expression of existing policy.